NO.
12-06-00065-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL
FROM THE 
IN RE: BROOKSHIRE GROCERY
COMPANY D/B/A SUPER 1
FOODS,       §          COUNTY COURT AT LAW NO. 2 OF
RELATOR
§          GREGG
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
            On July 21,
2006, this Court delivered an opinion conditionally granting in part the
petition for writ of mandamus filed by Brookshire Grocery Company as
relator.  That opinion ordered
Respondent, the Honorable Alfonso Charles, Judge of the County Court at Law
No. 2, Gregg County, Texas, to vacate certain portions of his Order dated
February 24, 2006 denying Brookshire’s objections that Sandra Floyd’s discovery
request numbers 7, 15, 16, 17, 18, 19, and 20 are overly broad and to sign an
order granting such objections. 
Subsequently, on July 27, 2006, Respondent signed an Order complying
with this Court’s order and opinion of July 21, 2006.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
 
                                                                                                     JAMES T. WORTHEN    
                                                                                                                 Chief Justice
 
Opinion delivered July 31,
2006.
Panel consisted of Worthen, C.J. and Griffith, J.
 
 
(PUBLISH)